DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.  The Abstract contains legal phraseology (“said”).  
The abstract of the disclosure is objected to because it contains reference characters.  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-10 are objected to because of the following informalities: the claims contain reference characters which afford no patentable weight and should apparently be deleted.  
At line 14 of claim 1, “characterized in that” should apparently read –wherein--.
In claims 2-4 and 6-10, “characterized in that” should apparently read –wherein--.
In claim 5, “characterized in that it further comprises” should apparently read –further comprising--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At line 4 of claim 1, it is unclear what element the “distal end” is of.
At line 5 of claim 1, it is unclear which limitation “it” references.    
Claim 1 at line 8 recites the limitation "the image".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 at line 11 recites the limitation "the neighborhood".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 at line 12 recites the limitations "said opening of the speculum tube" and “the space”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 2 at line 2 recites the limitation "the diameter".  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 at line 2 recites the limitation "the diameter".  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 at line 2 recites the limitation "the contour".  There is insufficient antecedent basis for this limitation in the claim.
At line 2 of claim 4, it is unclear what comprises “a least distal zone”.  
Claim 5 at line 2 recites “4claim 1” which is unclear.  
At line 3 of claim 7, it is unclear if “walls” are with reference to the guiding support or “a funnel-shaped wall” at line 2.  
At line 3 of claim 7, it is unclear which element “to an end” is with reference to.  
At line 6 of claim 7, it is unclear if “a distal end” is the same as or different than that recited at line 4 of claim 1.  
At line 6 of claim 7, it is unclear what element “it” references.
At line 6 of claim 7, it is unclear if “an opening” is the same as or different than “the opening” recited in the previous line.  
Claim 7 at line 7 recites the limitation "the opening of the barrel".  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 at line 2 recites the limitation "its outside surface".  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 at line 3 recites the limitation "its inside surface".  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 at line 2 recites the limitation "the play".  There is insufficient antecedent basis for this limitation in the claim.
At line 3 of claim 10, it is unclear which “one said nipple” is being referenced as claim 9 recites “nipples” at line 2.  
At line 3 of claim 10, it is unclear which element is “smaller than the thickness”.  
At line 4 of claim 10, it is unclear which “that nipple” is being referenced as claim 9 recites “nipples” at line 2.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Avni et al. (U.S. Patent No. 6,447,444).  Regarding claim 1, Avni et al. (hereinafter Avni) discloses an apparatus for assisting in vaginal penetration provided to receive a work tool (Fig. 1 and col. 3, lines 66-67 – col. 2, lines 1-9), comprising: a handling shaft 24; a speculum tube 22 extending axially from the handling shaft 24 to a distal end at which it has an opening 52 (Figs. 1 and 2; col. 7, lines 16-28 and col. 8, lines 10-12); a video viewing system comprising an objective 44 disposed within the speculum tube 22 (Fig. 2 and col. 7, lines 29-38) and a transmission device 32 connected to the objective 44 (Fig. 2 and col. 7, lines 23-26 and 39-42) and connectable to a remotely located screen (video display) for viewing the image obtained by said objective 44 (Figs. 1 and 2 and col. 7, lines 29-43); and an objective support 30 to hold the objective 44 in a predetermined position relative to the speculum tube 22 in which the objective 44 is “in the neighborhood” (interpreted as “in the vicinity”) of said opening 52 of the speculum tube 22 and faces a space located beyond said opening 52 of the speculum tube 22 (as shown by rays in Fig. 2); wherein said speculum tube 22 comprises an end part (sheath 26 in Fig. 1 and sheath 64 in Figs. 3A and 3B - col. 8, lines 33-64) and a main part 28 extending between said end part (sheath 64 in Figs. 3A and 3B) and said handling shaft 24 (of Fig. 1), said end part (sheath 26 in Fig. 1 and sheath 64 in Figs. 3A and 3B) being disposed around said objective support 30 and delimiting said opening 52 (Figs. 3A and 3B), said end part (sheath) being of elastically deformable material (polyethylene – col. 8, lines 42-49 and col. 9, lines 33-36) and said main part 28 being of rigid material (col. 8, lines 33-41).  Regarding claim 2, said end part (sheath 64) has an outside surface of which the diameter increases between the opening 52 and the main part 28 (Fig. 933A).  Regarding claim 3, said end part (sheath 64) has an inside surface of which the diameter increases between the opening 52 and the main part 28 and which is contiguous with said objective support 30 (Fig. 3B).  Regarding claim 5, the apparatus further comprises a guiding support 42 for said tool, said end part (sheath) being also disposed around said guiding support 42 (Figs. 2 and 3A-3B and col. 7, lines 34-35).  Regarding claim 6, said objective support 30 and said guiding support 42 form a single part (see Fig. 2 and col. 7, lines 29-38).  Regarding claim 8, the speculum tube 22 comprises an annular zone (66) in which the main part 28 and the end part (sheath 26) overlap (see hashed rectangular box, for instance, in Fig. 2).
Allowable Subject Matter
Claims 4, 7, 9 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791